 

Beijing House-leasing Contract

 

Lessor (Party A): Guan Ailing

ID Type and Number:ID Card No.: 370202197407204427

Agent: Wang Lijun

ID Card No.: 132525197804023310

Tel: 13301376078

Lessee (Party B): Benefactum Alliance Business Consultant (Beijing) Co., Ltd.

Business License No.: 110105016272683

Legal representative: Liu Bodang

ID Card No.: 411023197810216035

 

In accordance with the Contract Law of People’s Republic of China and the
provisions of the relevant laws and regulations, Party A and Party B have
reached the following agreement on the related matters of house leasing on the
basis of equality, voluntariness:

 

Article 1 Basic conditions of house

 

(I) The house is located at 1105/1106, 10F, Building No. 1, No. 6, Danleng
Street, Zhongguancun, Haidian District, Beijing, with the covered area of 170.88
m2.

 

(II) House ownership: owned by Party A (■House Ownership Certificate/ □Leasing
Contract for Public-owned Housing / □Contract for House Transaction/ □Other
Certificates for the Source of the House), certificate No. of housing ownership:
X Jing Fang Quan Zheng Hai Zi No. 311905, X Jing Fang Quan Zheng Hai Zi No.
306005.

 

Article 2 House leasing conditions and registration records

 

(I) Lease purpose: For office use.

 

(II) It is leased for nonresidential purpose. Party A shall handle the
house-leasing contract for records at the Housing Administration Department
where the house is located within 30 days from the date of signing the
house-leasing contract.

 

Article 3 Term of lease

 

(I) The term of lease is from March 29, 2016 to March 28, 2018, for a total of
two years. The House Delivery List shall be subject to the previous contract
(the date of signing of both parties: March 29, 2014; the term of lease: March
29, 2014 to March 28, 2016).

 

(II) After the expiration of the lease or the termination of the contract, Party
A shall be entitled to take back the premises. Party A and Party B shall conduct
acceptance inspection to the conditions of the house, affiliated articles,
equipments and facilities and use of water and electricity. Both parties shall
settle the costs that shall be born by each party.

 

If it is needed to continue to rent, Party B shall make requests for renewing
the lease from Party A 60 days in advance (■Written form/ □Oral form). Both
parties shall sign a new house-leasing contract by consensus.

 

 

 

 

Article 4 Rent and guarantee deposit

 

(I) Rent standard and mode of payment: the rent shall be: 11.45 Yuan/day/m2. The
total of monthly rent shall be: 59512.52 Yuan (amount in words: fifty-nine
thousand five hundred and twelve Yuan with fifty-two cents ). The rent shall be
paid quarterly; the total of the quarterly rent shall be: ¥ 178537.56 (amount in
words: one hundred and seventy-eight thousand five hundred and thirty-seven Yuan
with fifty-six cents). This rent shall not include property fee and heating fee.

 

The property fee and the heating fee will be paid by Party A on behalf of Party
B, and Party B shall pay the actual costs to Party A. Party A shall provide
Party B with the invoice issued by the relevant administrative department. The
property fee shall be 24 Yuan/m2/month and shall be paid semiannually (namely,
in June and December). And the total amount shall be: ¥ 24606.72 (amount in
words: twenty-four thousand six hundred and six Yuan with seventy-two cents);
the total of the annual property fee shall be: ¥ 49213.44 Yuan (amount in words:
forty-nine thousand two hundred and thirteen Yuan with forty-four cents). The
heating fee shall be 94 Yuan/m2/heating season, for a total of ¥16062.72 Yuan
(amount in words: sixteen thousand and sixty-two Yuan with seventy-two cents).

 

In case of any adjustment of national policy, the property fee and the heating
fee shall be adjusted accordingly with the provisions of the state and the
relevant administrative department. Mode of payment: (□Cash/□Cheque for
transfer/■Bank transfer). The payment date of the rent and costs of each stage:
the rent and the costs of the next stage shall be paid before 10th of the first
month of each quarter.

 

If the leasee fails to pay the rent, the property fee and the heating fee in
time, exceeding the 10th day, the overdue fine shall be paid to the lessor by 1%
of the monthly rent for each overdue day; for exceeding the 20th day, it will be
regarded as the termination of the leasing contract by the leasee, which
constitutes a fundamental breach. The lessor shall be entitled to take back the
premises and the leasee shall be pursued for the breach of contract.

 

(II) Guarantee deposit: The guarantee deposit is transfered from the previous
contract to this contract, for a total of RMB ninety-three thousand five hundred
and fifty-six Yuan with eight cents (¥: 93556.8 Yuan).

 

In case of the termination of tenancy, if the leasee will not renew the lease
without any behavior of breach of contract, the lessor shall return the
guarantee deposit to the leasee within five days (free of interest).

 

If the lessee is in violation of the provisions of this contract during the
lease period, which causes that the lessor fails to collect the rent, expenses
or losses, the lessor may deduct some or all of the deposit. If the deposit is
not sufficient to cover the payment, the lessee shall pay for the payment in 10
days and make up the deposit.

 

 

 

 

(III) Party B shall, in accordance with the following account information
specified by Party A, pay all the payment due under this leasing agreement. All
the payment shall be calculated in RMB and paid in RMB.

 

Account name: Guan Ailing

Account No.: 6228480018114337878

 

Article 5 Ways of undertaking responsibilities for other related expenses

 

In the following expenses within the lease term, (8) shall be born by Party A;
and (1) (2) (3) (4) (5) (6) (7) (9) shall be born by Party B: (1)water charge
(2) electric charge (3) telephone bill (4) TV license fee(5) heating fee (6)
Internet access fee (7) property management fee (8) house leasing tax (9)
parking fee.

 

Article 6 Sublease

 

Unless otherwise agreed by the parties, the lessee shall obtain the written
consent of the lessor before subleasing the partial or total property to others
in the lease term.

 

Article 7 Bilateral responsibilities

 

(I) During the lease term, the lessee shall be responsible for repairing and
restoring the house and its facilities or compensating economic losses in case
of deliberate or negligent damage.

 

(II) During the period of the lease, the lessee shall pay the relevant expenses
on time.

 

(III) During the period of the lease, the lessor shall cooperate with the lessee
for the rental invoice.

 

(IV) When using the house, the lessee shall not change the house structure and
purpose arbitrarily, shall not store any prohibited goods, inflammables and
explosive products, etc. Meanwhile, the lessee must strictly follow the laws and
regulations and observe the socialist ethics.

 

(V) In case of the termination of the contract due to the breach of contract by
the lessee, the lessor shall have the right to unilaterally take back the
property without permission of the lessee, and the lessee shall unconditionally
immediately move out of the house. If the lessee does not return the key of the
house, the lessor shall be entitled to enter into the house in conjunction with
the personnel of the management office as a witness. And the articles stored by
the lessee in the house will be checked and sold off for the compensation of the
rent in arrears and other related costs. In case of the surplus, it shall be
handed back to the lessee. The lessee shall be aware of this and shall
voluntarily accept it.

 

(VI) The lessor shall deliver the house and its facilities to the lessee to use
on time. For non residential purposes, the lessor shall handle the house-leasing
contract for records at the Housing Administration Department where the house is
located within 30 days from the date of signing the house-leasing contract.

 

 

 

 

(VII) The lessor shall ensure the right to rent the house. In the term of the
lease, if all or part of the ownership of the house is transferred or other
matters which may affect the rights and interests of the lessee, the lessor
shall guarantee that the new owner or other third party which may affect the
rights and interests of the lease can continue to abide by the terms of the
contract, otherwise, if the rights and interests of the lessee are damaged due
to such reason, the lessor shall take liability for damage.

 

(VIII) The lessor shall actively cooperate with the lessee for decoration,
industrial and commercial registration, tax and other related matters, to assist
the the lessee and property management to handle the related decoration, check
in procedures.

 

(IX) In case of the rental housing with a mortgage, if the property owner is
insolvent, which does not affect the performance of the lease contract and the
interests of the lessee, otherwise, the lessor shall compensate the related
losses caused to the lessee.

 

(X) After the expiration of the lease, if the lessee does not continue to use
the house, the decorated fixtures of the house shall be retained to the lessor.

 

(XI) (Renewed term) After the expiration of the lease, if renewal, under the
same conditions of the priority to rent, lease, the annual increase proportion
of the rent shall not exceed 10% of the rent standards of this contract; if the
lessee will not continue to use the premises, the decoration of house and
fixtures shall be retained to the lessor. The office supplies, furniture and the
articles which can be moved without damaging the house can be taken away.

 

(XI) (Agreed to amend the term) the agent shall issue a letter of authorization
from the lessor, the letter of authorization shall include the lessor and the
designated collection account.

 

(XII) (Renewed term) Party B shall guarantee the legitimate business, the use of
rental house in accordance with the law. In case of any damages caused to the
surrounding and other third party due to Party B’s reason, Party B shall
compensate for it.

 

Article 9 Provisions of termination and dissolution of the contract

 

(I) This contract may be dissolved with mutual consents.

 

(II) Under any of the following circumstances, the termination of the contract
will be conducted. Both parties are not liable for liability for breach of
contract: ① the premises shall be included in the scope of housing demolition
due to the needs of urban construction; ② the premises is damaged, lost, or
other losses are occurred due to the force majeure such as earthquake and fire.

 

 

 

 

Article 10 Dealing with breach of contract

 

This provision follows the requirements of the first phase of the contract.

 

Article 11 Other covenants

 

In case of any disputes due to this contract, it shall be resolved through
consultation; if no settlement can be reached through friendly negotiation, any
party may submit the dispute to the court where the house is located.

 

Remarks: payment time and amount: ① the first quarter March 29 - June 28, the
rent and the property fee payable of the first half year: ¥203144.28 (amount in
words: two hundred and three thousand one hundred and forty-four Yuan with
twenty-eight cents); ② the second quarter June 29 - Sept. 28, the rent payable:
¥178537.56 (amount in words: one hundred and seventy-eight thousand five hundred
and thirty-seven Yuan with fifty-six cents); ③ the third quarter Sept. 29 - Dec.
28, the rent and the property fee and the heating fee payable of the second half
year: ¥219207 (amount in words: two hundred and nineteen thousand two hundred
and seven); ④ the fourth quarter Dec. 29 - March 28, the rent payable: ¥
178537.56 (amount in words: one hundred and seventy-eight thousand five hundred
and thirty-seven Yuan with fifty-six cents).

 

The Contract will come into effect after being signed and sealed by both
parties. The contract is made in duplicate, with either party holding one copy
thereof respectively.

 

After the entry into force of this contract, the parties shall take written form
for the alteration or supplement to the contents of the contract, as an appendix
of this contract. The attachment of the contract shall have the same legal
effect with this contract.

 

(No text below)

 

Signature/seal of the lessor (Party A):[ex10-5_001.jpg]

Signature/seal of lessee (Party B): Benefactum Alliance Business Consultant
(Beijing) Co., Ltd.

Entrusted agent: Wang Lijun Entrusted agent: Contact method: 13301376078 Contact
method: Date: Date:

 

 

 

